            Case 2:20-cr-00359-RFB-DJA Document 19 Filed 04/09/21 Page 1 of 2




     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
 2   ORONOZ & ERICSSON, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5   Attorney for Ashley Ofrecio
 6                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
 7                                       )
                                         )
 8                                       )
     UNITED STATES OF AMERICA,           ) CASE NO: 2:20-cr-359-RFB-DJA
 9                                       )
                Plaintiff,
                                         ) STIPULATION AND ORDER TO
10                                       ) CONTINUE SENTENCING
                vs.                      )
11                                       ) (First Request)
     ASHLEY MARIE OFRECIO,               )
12                                       )
               Defendant.
                                         )
13                                       )
                                         )
14                                       )
15
            IT IS HEREBY STIPULATED AND AGREED by Ashley Ofrecio, by and through
16
     her attorney, JAMES A. ORONOZ, ESQ., and the United States of America, by and through
17
     JEREMY S. ROBBINS, ESQ., Assistant United States Attorney, that the sentencing hearing
18
     currently scheduled for June 8, 2021, at 10:00 a.m., be vacated and continued at least ninety
19
     (90) days past the current sentencing date to a date and time that is convenient to this
20
     Honorable Court.
21
            The request for a continuance is based upon the following:
22
23          1.      The parties request that this sentencing be continued. On March 19, 2020,
                    the Chief Judge of the United States District Court for the District of Nevada
24                  issued Temporary General Order 2020-04, which stressed the need to
25                  eliminate in-person court appearances. Temporary General Order 2020-05
                    provides limited circumstances in which a sentencing hearing may be
26                  conducted via video conference. However, the parties in this case submit that
                    the interests of justice will be best served by continuing the sentencing
27                  hearing in this case. On March 26, 2021, the Chief Judge extended
28                  Temporary General Order 2020-05 until June 28, 2021.



                                                     1
           Case 2:20-cr-00359-RFB-DJA Document 19 Filed 04/09/21 Page 2 of 2




            2.     The parties require additional time to prepare before proceeding to sentencing.
 1
                   Defendant Ashley Ofrecio is not in custody, and she has no objection to the
 2                 continuance.

 3          3.     Defense Counsel for Ashley Ofrecio has spoken to AUSA Jeremy Robbins, and
                   he agrees to the continuance.
 4
 5          4.     The additional time requested herein is not sought for purposes of delay.

 6          5.     The additional time requested by this Stipulation to Continue Sentencing is
 7                 reasonable pursuant to Fed.R.Crim.P. 32(b)(2), which states that the “court may,
                   for good cause, change any time limits prescribed by this rule.”
 8
            6.     Additionally, denial of this request for continuance could result in a miscarriage
 9                 of justice.
10
     DATED: April 8, 2021
11
     Respectfully submitted,
12
13
     /s/ James A. Oronoz        .                /s/ Jeremy S. Robbins
14   James A. Oronoz, Esq.                       Jeremy S. Robbins, Esq.
     Oronoz & Ericsson, LLC                      Assistant United States Attorney
15   1050 Indigo Drive, Suite 120                501 Las Vegas Boulevard, South, Suite 1100
16   Las Vegas, Nevada, 89145                    Las Vegas, Nevada, 89101
     Attorney for Ashley Ofrecio                 Attorney for the United States of America
17
18                                        ORDER

19        IT IS ORDERED that Sentencing and disposition set for June 8, 2021 at 10:00 AM
20
      is vacated and continued to September 7, 2021 at 10:00 AM.
21
22
                                                ________________________________________
23                                                  RICHARD F. BOULWARE, II
                                                    UNITED STATES DISTRICT JUDGE
24
25                                                         9th day of ____________,
                                                DATED this _____         April      2021.

26
27
28


                                                    2
